Chief Justice Robertson,
delivered the opinion of the court.
Roberts, holding Widdiffe’s bond, for n conveyance of all his interest in a lot of ground in the town of Springtidd, instituted a suit in chancery against hurt, to compel a compliance} and obtained a decree in pursuance of the prayer of this bill. An attorney’s foe of ten dollars, having been allowed to Roberts, in the taxation of costs, Wicldiffe, insisting that it was not justified by law, made a motion to the circuit court, to correct it, which was overruled; and, to reverse the decision on that point, Wicldiffe prosecutes this wri t of error. We are of opinion, that the court erred, by refusing to cause the correction, required to be made. It is in those decrees, only, where the title or boundaries of land shall or may come in question, that a fee of ten dollars is to be taxed, The decree referred to, is not one of that description» There was no controversy about title or boundaries-; and, indeed, considering the nature and object of the suit, which, was to compel a conveyance of Wickiifife’s interest, only, there could not have been any contest, on either of those points.
The order, overruling the motion, irjust be reversed, with costs; and the case remanded, wiih directions, to cause the error to be corrected.